Citation Nr: 0823070	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
hemorrhoids.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel












INTRODUCTION

The veteran had active service from January 2001 to April 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hemorrhoids and assigned a noncompensable rating, and denied 
service connection for residuals of transverse fracture of 
the left index finger.  The Board remanded these issues in 
January 2008 for further evidentiary development.  
Thereafter, an April 2008 rating decision granted the claim 
for service connection for residuals of transverse fracture 
of the left index finger.  

While the veteran has recently submitted a statement in 
support of the remaining claim for an initial compensable 
rating for hemorrhoids without waiver of the RO's initial 
consideration of this statement, the Board finds that the 
statement is not accompanied by additional evidence, the 
veteran's statements are inaccurate or otherwise redundant of 
previous statements, and the majority of the veteran's 
comments involve his intention to pursue a claim for service 
connection for a spinal disorder, both as directly related to 
service and as secondary to service-connected disability.  
Thus, the Board does not find that it is required to take 
further action with respect to the issue of waiver.  
38 C.F.R. § 20.1304(c) (2007).  The Board does, however, 
refer the veteran's claim for service connection for a spinal 
disorder to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected hemorrhoids are manifested by 
symptoms that are mild to moderate in severity.




CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.114 Diagnostic Code 7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The veteran's claim for an initial compensable rating for 
hemorrhoids arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and VA post-service 
outpatient treatment records, and the veteran has been 
provided with appropriate VA examination to ascertain the 
nature and severity of this service-connected disability.  In 
addition, although the veteran has asserted in a recent 
statement that the RO did not consider recent VA treatment 
records in its April 2008 supplemental statement of the case, 
a review of the Reasons and Bases section of that document 
reveals that the RO did, in fact, consider the veteran's most 
recent VA treatment records.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claim.  


II.  Entitlement to an initial Compensable Rating for 
Hemorrhoids

Background

Service connection for hemorrhoids was established by the 
September 2004 rating decision, at which time a 
noncompensable rating was assigned, effective April 16, 2004.  

VA treatment records for the period of April to May 2004 do 
not reflect any relevant complaints or treatment.

In a statement dated in May 2004, a witness indicates her 
long-term knowledge of the veteran and her observation that 
he exhibited an increase in emotional and physical 
difficulties following his return from service.  

VA general medical examination in June 2004 revealed the 
veteran's report that he had external hemorrhoids and that 
occasionally, he had bright red bleeding per the rectum.  He 
denied ever being anemic.  He stated that the hemorrhoids 
were painful and itchy, and that currently, he was just 
watching his diet and not taking any medication for them.  
The examiner indicated that the rectal examination was 
difficult and could not be completed.  However, one external 
skin tag was noted at the 7 o'clock position.  The rectal 
examination could not be completed due to pain.  The 
impression included hemorrhoids.

VA treatment records for the period of June 2004 to February 
2005 reflect that in June 2004, the veteran reported a small 
amount of blood per rectum with loose stools intermittently 
for the previous year.  A colonoscopy in August 2003 
reportedly revealed diverticulitis and hemorrhoids.  In 
October 2004, the veteran indicated that the blood in his 
stool varied in character.  Sometimes blood would be outside 
of the stool, sometimes intermixed, and other times, 
completely filling the toilet bowl.  Blood with the stool 
would occur 8 to 9 times per month.  The veteran stated that 
he had hemorrhoids in the past.  Rectal examination revealed 
no rectal masses, that the stool was brown, no evidence of 
blood, no evidence of fissures, and no external hemorrhoids.  
One skin tag was noted.  The assessment included hemorrhoids 
and the plan was to have the veteran undergo a flexible 
proctosigmoidoscopy with biopsy (to rule out microscopic 
colitis) and possible banding (if internal hemorrhoids).  

At the end of October 2004, the veteran underwent a flexible 
proctosigmoidoscopy that revealed internal hemorrhoids, grade 
II, not bleeding, which were large and inflamed.  Six bands 
were deployed successfully without pain or bleeding.  The 
assessment included hemorrhoidal banding only.  There were no 
complications.  In November 2004, the veteran's spouse 
contacted VA and reported that the veteran's bleeding had not 
stopped following the placement of the bands in October 2004.  
In January 2005, the veteran reported the same kind of 
frequency and amount of blood in his stool as was previously 
reported in October 2004.  The veteran was now to undergo an 
esophagogastroduodenoscopy (EGD)/full colonoscopy for 
possible repeat of banding or decision for referral to 
surgery for banding failure.  At the end of January 2005, the 
veteran reported some improvement with the blood in his 
stools but that it was still present.  

A VA medical report from February 2005 reflects that the 
veteran underwent a colonoscopy for symptoms that included 
hemorrhoids with hemorrhoid banding.  The procedures that 
were conducted at this time revealed small internal 
hemorrhoids with no obvious internal banding sites.  No tears 
or fissures were observed.  

VA treatment records for the period of March 2005 to November 
2007 reflect that in May 2005, the veteran's February 2005 
colonoscopy reportedly revealed small internals, not amenable 
to banding.  The diagnosis was hemorrhoids and nonspecific 
gastritis.  In December 2005, the veteran complained of the 
return of rectal bleeding with bright red blood to dark with 
clots, and some blood at times with bowel movements.  
Examination revealed macerated tissue around the anus without 
visible blood.  A large skin tag was visible.  The assessment 
included rectal bleeding, presumably from internal 
hemorrhoids.  

In January 2006, the veteran complained of intermittent blood 
per rectum at the rate of approximately 5 bloody stools per 
week and symptoms stated to have existed for 2.5 years.  
Physical examination at this time revealed a small right 
lateral skin tag, but no external evidence of hemorrhoid.  In 
his assessment, the examiner noted that he could not 
distinguish between hemorrhoidal bleeding and diverticular 
bleeding.  The plan was to continue conservative management 
of the hemorrhoids and schedule the veteran for another 
colonoscopy.

In February 2006, the veteran underwent another colonoscopy 
that reportedly revealed scattered diverticulitis, external 
hemorrhoids on rectal, and small internal hemorrhoids.  The 
diagnosis included internal and external hemorrhoids.

VA rectum and anus examination in March 2008 revealed that 
the examiner reviewed the claims file in conjunction with his 
examination of the veteran.  The veteran reported 
intermittent rectal bleeding since 2002.  He stated that he 
may bleed every 2 to 3 days or may not have rectal bleeding 
for two weeks.  Hence, this was intermittent.  He had 
occasional anal itching and tenesmus, and had noticed some 
swelling in the anal area.  There was no history of rectal 
prolapse or anal infections or proctitis.  Rectal examination 
revealed small, external, nontender hemorrhoids at 3 o'clock 
and 9 o'clock position.  No internal hemorrhoids were felt.  
There were no anal fissures.  The impression was hemorrhoids.  
The examiner noted that the veteran was not anemic.


Analysis

The record reflects that the veteran's hemorrhoids are 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under Diagnostic Code 7336, mild or moderate (external or 
internal) hemorrhoids are noncompensable.  A 10 percent 
rating requires evidence of large or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue and 
evidence of frequent recurrences.  Hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures 
warrant a 20 percent rating.  The Board has determined that 
the criteria that relate to disability associated with the 
anus and rectum found in 38 C.F.R. § 4.114, Diagnostic Codes 
7332 to 7335 (2007), are not for application as there is no 
medical evidence relating disability of the anus and rectum 
to the veteran's service-connected hemorrhoids.  The Board 
further notes that the veteran has also been granted service 
connection for diverticulitis, however the rating for that 
disability is not a matter for current appellate 
consideration.  

Accordingly, the Board concludes that the only schedular 
criteria that would permit the assignment of a higher rating 
for this disability would be those found in Diagnostic Code 
7336.  In this regard, turning first to the criteria for a 10 
percent rating, while flexible proctosigmoidoscopy at the end 
of October 2004 revealed the existence of six large internal 
hemorrhoids, the veteran's hemorrhoids were not indicated to 
be irreducible, and have never been so designated.  There has 
also never been a finding of redundant tissue.  Consequently, 
the Board finds that the evidence is against entitlement to a 
10 percent rating under Diagnostic Code 7336 at any time 
since the grant of service connection for this disability.

Turning next to the issue of entitlement to the highest 
rating under Diagnostic Code 7336 of 20 percent, although the 
Board will concede that the record reflects bleeding of 
sufficient frequency to be considered persistent (the Board 
will also give the veteran the benefit of the doubt that 
hemorrhoids are the cause of the bleeding), at no time has 
there been a finding of secondary anemia or fissures.  In 
fact, examiners have consistently noted that there were no 
fissures or anemia.  Thus, the Board must find that the 
evidence is also against entitlement to a 20 percent rating 
under Diagnostic Code 7336.

Therefore, in summary, considering the criteria necessary for 
a compensable rating under Diagnostic Code 7336, the Board 
finds that the veteran's hemorrhoids have been mild to 
moderate in severity, and that a preponderance of the 
evidence is against a finding that the veteran's intermittent 
bleeding in connection with his hemorrhoids constitutes 
evidence of large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences required for a 10 percent evaluation or 
the type of persistent bleeding and secondary anemia, or 
fissures warranted for a 20 percent rating.

Additionally, based on the overall symptoms noted above, the 
Board also cannot conclude that the disability picture as to 
the veteran's hemorrhoids is so unusual or exceptional, with 
such related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.  The 
record does not reflect any recent or frequent hospital care 
for this disability, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, the evidence in this case does not warrant 
referral of the case to the Director, Compensation and 
Pension Service, for extra-schedular consideration.


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


